DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Applicant's amendments and remarks, filed on 04/09/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Interview Statement
Applicant's summary of the interview on 03/04/2021 has been reviewed and is complete and accurate. 
Status of Claims
Claims 1-10 are under examination. Claims 9 and 10 are newly added. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is his application is a divisional of U.S. Patent Application Serial No. 16/576,643, filed September 19, 2019, which is a continuation of U.S. Patent Application Serial No. 13/164,499, filed June 20, 2011, which claims priority to U.S. Provisional Application Serial No. 61/356,501 filed June 18, 2010. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Withdrawn Rejections
The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments.
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendments. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 

A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
 (b1) to determine, based on the plurality of signals, the homozygous or heterozygous nature of the SNP loci along said length of the at least one pair of human chromosomes, 
(b2) to determine, based on the determined homozygous or heterozygous nature of the SNP loci, the number of Indicator LOH Regions in said at least one pair of human chromosomes, wherein said Indicator LOH Regions are LOH regions that are in a pair of human chromosomes other than the human X/Y sex chromosome pair, and are characterized by LOH with a length of about 10 or more megabases but shorter than the length of the whole chromosome containing the LOH regions, and 
(b3) to compare said number of Indicator LOH Regions to a reference number,
In this case, a review of applicant’s own specification [0062] teaches the use of specific mathematical algorithms for determining zygosity and relating this to LOH regions. Therefore, when read in light of applicant’s own specification, the claimed steps for (b1) and (b2) encompass mathematical concepts and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES]. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image 
Additionally, steps (b1), (b2), and (b3) are not limited to any particular operations and therefore broadly encompass determining and comparing numbers. As such, these acts can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a computer system in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, which requires generating a normally distributed first random value for each circuit element using a pseudo random number generator. In this case, it is clear that one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Thus, there can be little doubt that the above analysis steps encompass an abstract idea. [Step 2A, Prong 1: YES]
Additionally, the instantly claimed invention is directed to a natural correlation. In particular, the above determining steps describe a natural correlation between biological DNA information and/or LOH region numbers and disease, namely a specific type of cancer. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes between biological data and disease, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that   Besides the abstract idea, the claim(s) recite the following additional steps/elements:
(a) a DNA sample analyzer configured to produce…a plurality of signals…;

 (b4) to determine, based on the comparison of said number of Indicator LOH regions to the reference number, the LOH status of the patient, wherein the LOH status indicates that said cancer patient will 2U.S. Pat. App. 17/013,380 Att. Dkt. No. 11832.304US5 likely respond to a cancer treatment regimen comprising a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, radiation, or a PARP inhibitor when the reference number is at least 6.

With regards to (a), this step (along with the sample analyzer) is recited at a high level of generality and merely provides signal data for use by the abstract idea. Therefore, the amended claim limitation still mounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the generically recited determining step (b4), this act recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished. Therefore, this step does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" in a computer. See MPEP 2106.05(f). 
With regards to the recited sample analyzer and computer system, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to a technological environment or a  computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
 In other words, there is nothing inventive about how the DNA signal data is being obtained as claimed. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
With regards to the claimed computer system, as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-10 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-8 all further limit the type of data being processed by the abstract idea and therefore are still part of the abstract idea. It is noted that claim 8 further limits the type of DNA damaging agent. However, the claims do not recite any steps that would amount to a particular treatment that integrates the mental analysis step into a practical application. See MPEP 2106.05(g) and 2019 PEG Advanced Module (Slides 27, 28).  Claim 9 further limits the type of cell being used in the claimed system, and therefore is not patent eligible for reasons set forth in Step 2A (prong 2) and Step 2B analysis. Claim 10 further comprises a pre-preprocessing device that performs additional pre-processing steps, and therefore is not patent eligible for reasons set forth in Step 2A (prong 2) and Step 2B analysis. Therefore, the instantly rejected claims are not drawn to eligible subject 
Response to Arguments
Applicant’s arguments, filed 04/09/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims have been amended to recite features that amount to more than a mathematical concept, namely a “DNA sample analyzer configured to produce, from genomic DNA fragments derived from the cancer cell, a plurality of signals comprsing information.” Applicant additionally contends that this information is not prepared using mathematical analysis or mental steps. 
In response, applicant’s argument is not persuasive because the step that applicant is arguing (which is essentially step (a) in the claim as amended) has not been deemed to be part of the abstract idea and has not been analyzed under Step 2A (prong 1). As discussed above, this step (along with the sample analyzer) is recited at a high level of generality and merely provides signal data for use by the abstract idea. Therefore, the amended claim limitation still mounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
Applicant additionally argues that the claimed recite additional elements beyond the recited abstract idea(s) that integrate them into a practical application, namely determining the LOH status of a patient (indicating likeliness to respond to a cancer treatment regimen). 
In response, as set forth in the United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”), integration into a “practical application” requires that the claim recite an additional element or a combination of elements, that when considered individually or in combination, “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance at 54. Here, there is no practical integration of the abstract idea. Other than the limitations directed to the abstract idea, discussed above, the invention 
Applicant argument that the claimed invention results in an improvement to the technology by NOT identifying what causes HDR deficiency but by accessing LOH region numbers), and the declaration of co-inventor Dr. Timms (cited as evidence of the improvement to cancer technology) have been carefully considered. 
In response, both applicant’s argument and the declaration are directed towards the use and analysis of LOH indicators to achieve the claimed results which only reinforces the finding that the claims are directed to an abstract idea as the focus of the claims is not an improved computer or [device] but improved analysis to achieve the claimed results. However, while the applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for predicting patient response to therapy, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. Applicant is reminded that it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. Contrary to McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed system is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). The present claims do not recite the claimed specificity of technological improvement that the Federal Circuit found present in the invention of McRO. Therefore, the rejection is maintained. 



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-36 of US Patent 16/576643 (now US 10,851,425). Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons: In the present case, reference claim 1 of the ‘425 patent recites all the limitations of those required by instant claim 1 plus additional limitations. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims of the issued patent
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims of the issued patent
Claims 1-10 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 89-108 of copending application 14/554715. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons: In the present case, reference claim 89 of the ‘715 application recites all the limitations of those required by instant claim 1 plus additional limitations (e.g. assaying, calculating, enriching steps). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims of the copending application.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (J Oral Pathol Med., 2001, pp.513-520) (Year: 2001) teaches a review of methods for using loss of heterozygosity (LOH) analysis as a potential tool in the management of oral premalignant lesions. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.